          Case 1:20-cv-00706-JL Document 25 Filed 01/13/21 Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE

 RICHARD DASCHBACH and ELCINDA
 PERSON, individually, and on behalf of all DEFENDANT’S     REPLY    IN
 others similarly situated,                 SUPPORT OF ITS MOTION TO
                                            DISMISS FOR LACK OF SUBJECT
                Plaintiffs,                 MATTER JURISDICTION

 v.

 ADVANCED             MARKETING  & Case No. 1:20-cv-706-JL
 PROCESSING, INC. d/b/a PROTECT MY
 CAR, a Florida corporation,

                Defendant.

                                 PRELIMINARY STATEMENT
       Plaintiffs disregard several provisions within the TCPA and its implementing regulations,

claiming that Defendant Advanced Marketing & Processing, Inc. d/b/a Protect My Car (“PMC”)

is arguing, and relying upon cases that are premised upon the view, that AAPC rendered the

entirety of the TCPA unconstitutional from the 2015 amendment through the date of judgment in

AAPC. Opp. at 1. However, PMC’s Motion makes clear that PMC is arguing it is only “the

entirety of that form of § 227(b)(1)(A)(iii) [i.e., the one that contained the government-debt

exception]” that is facially unconstitutional.

       And that is exactly what the Supreme Court found when it held that the “robocall

restriction with the government-debt exception”—i.e., the version of 47 U.S.C. §

227(b)(1)(A)(iii) in effect from November 2, 2015 to July 6, 2020—“is content-based” and fails

strict scrutiny, making that restriction null and void as facially unconstitutional content-

discrimination in violation of the First Amendment. Barr v. Am. Ass’n of Political Consultants,

Inc, 140 S. Ct. 2335, 2347 (2020) (“AAPC”). Plaintiffs distort the AAPC ruling, arguing that

seven justices ruled that the government-debt exception is severable and, somehow, the Court
            Case 1:20-cv-00706-JL Document 25 Filed 01/13/21 Page 2 of 12




should pretend as if nearly five years of content-based discrimination against PMC and others

never happened. First, the Court’s severability analysis was advanced by only a plurality—not a

majority. Second, Plaintiffs’ distortions cannot hide that severance is prospective only, and

when Congress enacted that version of § 227(b)(1)(A)(iii), it facially and unconstitutionally

discriminated against persons based on the content of their speech—telephone calls and texts

made to collect government debt were exempted from liability but anyone subject to the TCPA

who spoke about anything other than collecting government debt would be liable. That renders

the “robocall restriction with the government-debt exception” null, void, and unenforceable, and

precludes subject-matter jurisdiction over claims based on the invalidated provision, i.e.,

telephone calls and texts from November 2, 2015 to July 6, 2020.

         As a result of the Supreme Court’s severance of the government-debt exception from the

“robocall restriction,” the restriction in that rewritten—and constitutional—form may continue to

be applied, but only prospectively. As PMC argued in the Motion, and as now three district

courts have held,1 settled principles of law provide that that the Supreme Court’s ruling as to the

version of § 227(b)(1)(A)(iii) in effect starting November 2, 2015, means no person can be

subject to liability under that law for prior speech during that period because that law was

facially unconstitutional. While three justices of the Supreme Court in footnote 12 suggested

otherwise, they provided no support or analysis of the relevant legal principles to the contrary.

Plaintiffs’ misapplication of Justice Kavanaugh’s severability analysis must be rejected in favor

of the well-reasoned and well-supported decisions in Creasy, Lindenbaum, and Hussain.




1
  Lindenbaum v. Realgy, LLC, No. 1:19 CV 2862, 2020 WL 6361915 (N.D. Ohio Oct. 29, 2020), and Creasy v.
Charter Commc’ns, Inc., No. CV 20-1199, 2020 WL 5761117 (E.D. La. Sept. 28, 2020), were approvingly cited in
Hussain v. Sullivan Buick-Cadillac-GMC Truck, Inc., No. 5:20-CV-38-OC-30PRL, 2020 WL 7346536, *3 (M.D.
Fla. Dec. 11, 2020), where the court dismissed the case, holding “federal courts lack subject matter jurisdiction over
alleged violations from enactment of the 2015 amendment to the July 6, 2020 decision in AAPC.”

                                                          2
            Case 1:20-cv-00706-JL Document 25 Filed 01/13/21 Page 3 of 12




                                                  ARGUMENT

I.       PLAINTIFFS MISCHARACTERIZE THE IMPACT OF AAPC

         Plaintiffs attempt to avoid the impact of the Supreme Court’s invalidation of the entirety

of § 227(b)(1)(A)(iii) by arguing that only the government-debt exemption was declared

unconstitutional. Opp. at 6-13. This is parsing taken to an extreme. The Supreme Court was not

considering the government-debt exemption in a vacuum. As the plurality opinion made clear,

“[t]he initial First Amendment question is whether the robocall restriction, with the

government-debt exception, is content-based. The answer is yes.” AAPC, 140 S. Ct. at 2346

(emphasis added). The plurality opinion also explained that “a law is content-based if ‘a

regulation of speech ‘on its face’ draws distinctions based on the message a speaker conveys,’”

and proceeds to observe that “[u]nder § 227(b)(1)(A)(iii), the legality of a robocall turns on

whether it is ‘made solely to collect a debt owed to or guaranteed by the United States.’ . . . That

is about as content-based as it gets.             Because the law favors speech made for collecting

government debt over political and other speech, the law is a content-based restriction on

speech.” Id. (emphasis added). Thus, the plurality opinion concluded in its First Amendment

section, “the robocall restriction with the government-debt exception is content-based,” and it

fails strict scrutiny. Id. at 2347. Plaintiffs’ reading is not faithful to the opinion.2

         Plaintiffs’ argument to the contrary is based upon language taken out of context solely

from the severability analysis of the plurality opinion and other decisions. Again, the Supreme

Court determined that “the robocall restriction with the government-debt exception is content-

based,” and that it (the restriction) fails strict scrutiny. Id. at 2347 (emphasis added). As PMC

2
  Justice Gorsuch’s opinion, which provided the fifth vote on this question to form a holding, likewise makes clear
that the “autodialer provision” was before the Supreme Court. See id. at 2363-64 (“The TCPA is full of regulations
on robocalls. . . . The only provision before us today, however, concerns robocalls to cell phones, mobile devices, or
‘any service for which the called party is charged for the call.’ 47 U.S.C. § 227(b)(1)(A)(iii). . . . In my view, the
TCPA’s rule against cellphone robocalls is a content-based restriction that fails strict scrutiny.”).

                                                          3
            Case 1:20-cv-00706-JL Document 25 Filed 01/13/21 Page 4 of 12




argues, and the Creasy, Lindenbaum, and Hussain courts correctly understood, that finding

rendered § 227(b)(1)(A)(iii) null and void as a violation of the First Amendment. All of the

subsequent language in AAPC about not invalidating the entirety of the “robocall restriction,”

i.e., § 227(b)(1)(A)(iii), as unconstitutional was solely in deciding whether the restriction could

be saved from unconstitutionality in toto, and prospectively, under a severability analysis.

Plaintiff in AAPC argued it could not; the Supreme Court disagreed. But that severability

analysis was necessitated by the fact that the robocall restriction with the government-debt

exception, i.e., the law in effect at the time of the alleged calls, violated the First Amendment by

discriminating based on content, was facially unconstitutional, and could not remain in place in

that form. Otherwise, there would have been no need to sever to save the restriction.

         Plaintiffs overlook that Justice Kavanaugh’s analysis was in the context of whether §

227(b)(1)(A)(iii) was severable and with an eye to whether the restriction in that provision could

continue to be enforced prospectively. That is irrelevant to and plays no part in the question of

whether a severed statute can be applied retroactively as if the severed portion was never enacted

so as to magically transform speech, including allegedly PMC’s, to never having been restricted

in a facially discriminatory, unconstitutional, and unenforceable manner.3

         Moreover, Plaintiffs’ construct that the Supreme Court ruled only that the government-

debt exception was unconstitutional runs counter to the fact that the First Amendment bars laws

“abridging the freedom of speech,” (U.S. Const., Amend. I), not a portion of a law permitting

speech (such as the government-debt exception). It would make no sense for a court to find that

a “provision” permitting speech unconstitutionally discriminates based on the content of speech.

3
  For the same reasons, the post-AAPC decisions cited by Plaintiffs and filed as supplemental authority, (Opp. at 14;
DE 22, 24), are inapposite as they rely on the same inapplicable decisions cited by Plaintiffs and fail to meaningfully
address the established principle that severance is prospective only and cannot provide the Court with subject-matter
jurisdiction to enforce a severed statute retroactively as if the discriminatory and unconstitutional provision had
never been enacted. See, e.g., Hussain, 2020 WL 7346536 at *3; Lindenbaum, 2020 WL 6361915 at *7.

                                                          4
          Case 1:20-cv-00706-JL Document 25 Filed 01/13/21 Page 5 of 12




The impermissible content discrimination occurred only because disfavored speech was

restricted. While Plaintiffs take the Creasy and Lindenbaum courts to task for misunderstanding

the Supreme Court’s ruling, those judges, as well as the court in Hussain, correctly rejected

Plaintiffs’ proposed reading of AAPC:

       [W]hile the Plaintiffs argue that the Court’s severance of the exception has no
       bearing on the constitutionality of the rule, the exception and the rule are in
       fact inextricably intertwined for the purposes of any reasonable analysis.
       Simply put, a restriction cannot possibly be content-based if it does not treat
       different categories of content differently; an exception cannot be
       unconstitutionally discriminatory without reference to the broader rule in which it
       appears. A review of the statutory text before and after the addition of the
       government-debt exception confirms as much . . . .

       Viewing these provisions side-by-side shows how Congress’s addition of a single
       exception could fundamentally alter the entire provision. Without the exception, §
       227(b)(1)(A)(iii) bans the gamut of robocalls with no regard to content. With the
       exception, it allows robocalls of one category, while banning all others. This
       distinction is plain, and it drove the binding result in AAPC. . . .

       This is not a situation where “one section of a [provision]” being “repugnant to
       the Constitution” does not “render[ ] the whole [provision] void.” Precisely the
       opposite is the case here: the entirety of the pre-severance version of §
       227(b)(1)(A)(iii) is void because it itself was repugnant to the Constitution
       before the Supreme Court restored it to constitutional health in AAPC.

Creasy, 2020 WL 5761117 at *5 (internal citations omitted) (bolded emphasis added); see also

Hussain, 2020 WL 7346536 at *3; Lindenbaum, 2020 WL 6361915 at *7.

II.    PLAINTIFFS FAIL TO DISTINGUISH CREASY, LINDENBAUM, AND HUSSAIN

       Plaintiffs argue the Court should not follow Creasy or Lindenbaum because they

disregard the Court’s purported holding and analysis in AAPC. Presumably, Plaintiffs would

also argue the same about Hussain. As a threshold matter, Plaintiffs are incorrect in stating that

this Court would adopt the dissent over the majority in following Creasy and Lindenbaum

because they erroneously identify a three-justice plurality as a majority in a vain attempt to avoid

dismissal. Further, the Creasy, Lindenbaum, and Hussain courts did not disregard the holding in


                                                 5
          Case 1:20-cv-00706-JL Document 25 Filed 01/13/21 Page 6 of 12




AAPC but, unlike Plaintiffs, correctly understood that severability, discussed by the plurality in

AAPC—not the majority—is prospective only and cannot apply retroactively.

       Plaintiffs do not dispute that what made the iteration of § 227(b)(1)(A)(iii) that applies to

the alleged telephone calls and texts over which Plaintiffs are suing facially unconstitutional and

unenforceable is that at the time of that alleged speech, the vast majority of persons subject to

that law, including PMC, were victims of a restriction of speech that facially discriminated based

on content. A facially unconstitutional law is invalid and cannot be applied to anyone. Whiting

v. Town of Westerly, 942 F.2d 18, 21 n.3 (1st Cir. 1991) (quoting Steffel v. Thompson, 415 U.S.

452, 474 (1974)); see City of Chicago v. Morales, 527 U.S. 41, 74 (1999) (Scalia, J., dissenting)

(“When a facial challenge is successful, the law in question is declared to be unenforceable in all

its applications . . . .”). Thus, if the party asserting the facial challenge is right, “the [law] was

unconstitutional when enacted and violates their [constitutional] rights every day it remains on

the books.” Ezell v. City of Chicago, 651 F.3d 684, 698 (7th Cir. 2011). The iteration of §

227(b)(1)(A)(iii) at issue in this case was unconstitutional when enacted and violated the First

Amendment each day it was “on the books,” and cannot be enforced as to anyone.

       As Justice Gorsuch observed in his concurring opinion, shielding “only government-debt

collection callers from past liability under an admittedly unconstitutional law,” as footnote 12 of

the plurality opinion proposes, “would wind up endorsing the very same kind of content

discrimination we say we are seeking to eliminate.” AAPC, 140 S. Ct. at 2366. Nor would that

be in accordance with the law, as detailed in PMC’s Motion. As the Lindenbaum court held, “at

the time defendants engaged in the speech at issue, defendant was subject to an unconstitutional

content-based restriction. The Court cannot wave a magic wand and make that constitutional

violation disappear.” 2020 WL 6361915 at *7.



                                                  6
          Case 1:20-cv-00706-JL Document 25 Filed 01/13/21 Page 7 of 12




       Rather than address these principles, Plaintiffs advance their narrative that PMC is

arguing the entire TCPA has been invalidated and rely upon pronouncements and exhortations

regarding how severability determinations should be made, completely ignoring those

discussions are all focused on prospective applications and implications of a severance ruling.

Opp. at 6-11. But severance doesn’t mean the unconstitutional law never existed, the severed

version of the law can now be enforced retroactively as if the law had never been enacted and

was “on the books” in unconstitutional form, or that the victims of content discrimination can be

subjected to liability, still in discriminatory fashion, for speech that was facially and

unconstitutionally discriminated against (with government debt collectors remaining exempted).

       As argued in the Motion, and left unaddressed by Plaintiffs in their Opposition, under

general principles “severance of the government-debt exception applies only prospectively.”

Lindenbaum, 2020 WL 6361915 at *3; see also Sessions v. Morales-Santana, 137 S. Ct. 1678,

1701 (2017) (“Going forward, Congress may address the issue and settle on a uniform

prescription that neither favors nor disadvantages any person on the basis of gender. In the

interim, as the Government suggests, § 1401(a)(7)'s now-five-year requirement should apply,

prospectively, to children born to unwed U.S.-citizen mothers.”) (emphasis added); Arthrex, Inc.

v. Smith & Nephew, Inc., 953 F.3d 760, 767 (Fed. Cir. 2020) (O’Malley, J., concurring)

(“[J]udicial severance is not a ‘remedy’; it is a forward-looking judicial fix.”) (emphasis added);

Hussain, 2020 WL 7346536 at *3 (agreeing that “the Supreme Court’s severance of the

government-debt exception applies prospectively,” and AAPC’s severance of the government-

debt exception “cannot be retroactively applied”). Plaintiffs elect not to address this legal

principle, including its recent embodiment in Seila Law LLC v. Consumer Financial Protection

Bureau, 140 S. Ct. 2183, 2208 (2020), where the Supreme Court severed an unconstitutional



                                                7
            Case 1:20-cv-00706-JL Document 25 Filed 01/13/21 Page 8 of 12




provision regarding the limited ability to remove the head of the agency, remanding to address

whether the agency’s subject pre-severance act was validly ratified to avoid constitutional

infirmity. Id. As observed in Lindenbaum, “[i]f severance applied retroactively, there would be

no need for the past acts to be ratified.” 2020 WL 6361915 at *6 n.1.

         Plaintiffs repeatedly ignore that the consideration of Congress’s “intensity of

commitment to the residual policy–the main rule, not the exception,” (Morales-Santana, 137 S.

Ct. at 1700), applies to the decision of what to sever and what to “keep on the books” so that it

can continue to operate. That is entirely separate from what to do with the unconstitutional law

that Congress enacted, pre-severance. In the case of a facially unconstitutional provision such as

the version of § 227(b)(1)(A)(iii) in effect from November 2, 2015 to July 6, 2020, the answer is

“nothing,” because a court has no subject-matter jurisdiction to enforce such a law.4

         Plaintiffs point to cases like Frost v. Corp. Commission of Oklahoma, 278 U.S. 515

(1929), as some kind of “smoking gun” avoided by PMC but, in reality, Plaintiffs misapply these

cases in an attempt to improperly apply severance of the government-debt exception

retroactively. Plaintiffs champion Frost as support for their erroneous conclusion that only the

government-debt exception was invalidated, but, again, the entire “robocall restriction with the

government-debt exception,” (140 S. Ct. at 2347), was held to be facially unconstitutional and

cannot be applied to anyone. Moreover, while the AAPC plurality opinion cited to Frost and

other cases, it is clear from those decisions that Frost and the other cases were relied upon to

confirm the severability of the statute because, by virtue of being unconstitutional, the

amendment to the previously-valid law could be disregarded in determining legislative intent in


4
  See Reynoldsville Casket Co. v. Hyde, 514 U.S. 749, 759-60 (1995) (Scalia, J., concurring) (“[W]hat a court does
with regard to an unconstitutional law is simply to ignore it. It decides the case ‘disregarding the [unconstitutional]
law,’ because a law repugnant to the Constitution ‘is void, and is as no law.’”) (quoting Marbury v. Madison, 5 U.S.
137, 178 (1803); Ex parte Siebold, 100 U.S. 371, 376, 376 (1879).

                                                          8
          Case 1:20-cv-00706-JL Document 25 Filed 01/13/21 Page 9 of 12




deciding whether the statute was severable, as the unsullied pre-amendment version “stand[s] as

the only valid expression of the legislative intent” and remained valid, which favored

severability. 278 U.S. at 526-27.

       While Frost and other decisions cited by Plaintiffs, such as Eberle v. People of State of

Michigan, 232 U.S. 700 (1914), were cited in the AAPC plurality, the plurality opinion

“contained no discussion regarding Eberle [or Frost] and its effect on the retroactivity of severed

statutes. Rather, it cited Eberle and other cases from early last century [such as Frost] to support

the concept that severance of the government-debt exception does not affect the validity of the

remainder of the statute.” Lindenbaum, 2020 WL 6361915 at *7.                There are two more

indications the AAPC plurality did not embrace the notion that the government-debt exception

was always a nullity that never had any legal effect. First, the plurality opinion explains that an

invalidated law does not formally repeal it from the U.S. Code; instead, the Court recognizes the

Constitution as a superior law and that the Court’s authority on this issue “amounts to little more

than the negative power to disregard an unconstitutional enactment.” AAPC, 140 S.Ct. at 2351

n.8. Courts disregard an unconstitutional law by lacking subject-matter jurisdiction to enforce

it—not by pretending there was never an unconstitutional law added to the Code.

       Second, there is no way to square the view that the 2015 amendments to §

227(b)(1)(A)(iii) never were and never had any effect with footnote 12’s suggestion that

government-debt collectors should not be liable for pre-severance speech because, “in essence,

footnote 12 indicates the statute as amended [by Congress in 2015] should be enforced with

respect to government-debt collector robocalls made during this period,” that is, they continue to

remain exempted from liability. Lindenbaum, 2020 WL 6361915 at *7. (quoting AAPC, 140 S.

Ct. at 2355, n.12). But that could only have emanated from the legislation that the AAPC court



                                                 9
         Case 1:20-cv-00706-JL Document 25 Filed 01/13/21 Page 10 of 12




deemed to be unconstitutional, so it cannot be a nullity. And if severance does not retroactively

eliminate the exemption from liability, it certainly cannot be used to retroactively impose

liability as if Congress never enacted a facially unconstitutional law that violated the First

Amendment every day it was in force.

       Nor can this Court pretend the unconstitutional version of § 227(b)(1)(A)(iii) never

happened and act as if there was no discriminatory government-based exception. Plaintiffs,

under the guise of defending the entire TCPA from invalidation that no one is seeking, bemoan

the need to not “shield” callers from liability and, instead, permit the retroactive application of a

facially unconstitutional restriction on speech, but Justice Kavanaugh’s disagreement with

Justice Gorsuch’s position on severance on those grounds was because it would eliminate the

TCPA’s robocaller restriction prospectively.          See AAPC, 140 S. Ct. at 2356 (“Justice

GORSUCH's remedy would end up harming a different and far larger set of strangers to this

suit—the tens of millions of consumers who would be bombarded every day with nonstop

robocalls notwithstanding Congress's clear prohibition of those robocalls.”) (emphasis added).

That has nothing to do with the issue here: whether courts have jurisdiction over claims

regarding prior speech that was subject to the pre-severance, facially unconstitutional law.

       Finally, the issue of whether the Court’s severance of the government-debt exception

applies retroactively to prior, restricted speech was not addressed in AAPC because there was no

claim for liability, nor anything in the record to suggest any potentially violative calls had even

been made. Rather, the Plaintiffs in that case were “political and nonprofit organizations that

want to make political robocalls to cell phones” and sought a declaratory judgment and

injunction to permit such calls. AAPC, 140 S. Ct. at 2343 (emphasis added); see also Am. Ass’n

of Political Consultants v. Sessions, 323 F. Supp. 3d 737, 741 (E.D.N.C. 2018).



                                                 10
          Case 1:20-cv-00706-JL Document 25 Filed 01/13/21 Page 11 of 12




                                          CONCLUSION

       For the foregoing reasons, PMC respectfully requests that the Court enter an order

dismissing this case for lack of subject-matter jurisdiction, and providing any other relief the

Court deems just and appropriate.


Dated: January 13, 2021                        _/s/ Steven J. Dutton______________________
                                               Steven J. Dutton (NH Bar. No.: 17101)
                                               MCLANE MIDDLETON P.A.
                                               900 Elm Street
                                               Manchester, NH 03101
                                               Telephone: (603) 628-1379
                                               Email: steven.dutton@mclane.com

                                               Jeffrey A. Backman (Florida Bar No.: 662501)*
                                               GREENSPOON MARDER LLP
                                               200 East Broward Boulevard, Suite 1800
                                               Fort Lauderdale, Florida 33301
                                               Telephone: 954.491.1120
                                               Facsimile: 954.343.6958
                                               Email: jeffrey.backman@gmlaw.com
                                               Attorneys for Defendant, Advanced Marketing &
                                               Processing, Inc.

                                               *Admitted pro hac vice

                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on January 13, 2021, I electronically filed the foregoing with

the Clerk of the Court, using the CM/ECF system, which will send a notice of electronic filing to

all counsel of record identified on the attached service list.

                                                       By: __/s/ Steven J. Dutton___________
                                                          Steven J. Dutton




                                                  11
          Case 1:20-cv-00706-JL Document 25 Filed 01/13/21 Page 12 of 12




                                            SERVICE LIST

V. Richards Ward, Jr.
NH Bar #14262
Law Office of V. Richards Ward, Jr., PLLC
39 North Main Street, Unit D-3
P.O. Box 1117
Wolfeboro, NH 03894
Rick@VRWardLaw.com
Telephone: (603) 569-9222

Patrick H. Peluso
Taylor T. Smith
Woodrow & Peluso, LLC
3900 E. Mexico Avenue, Suite 300
Denver, CO 80210
ppeluso@woodrowpeluso.com
tsmith@woodrowpeluso.com
Telephone: (720) 213-0676




                                             12
117403\16588024.v1
